Citation Nr: 0621775	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation benefits for a disability of the 
left foot pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1944 to May 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from A December 2003 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

The matter of entitlement to compensation benefits for 
disability of the left foot under 38 U.S.C.A. § 1151 is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on her part is required. 


REMAND

The veteran contends that her current left foot disability is 
the result of treatment received at a VA medical facility in 
September 1990; specifically, the veteran underwent a left 
modified McBride bunionectomy with adductor transfer and 
arthroplasty of the left digits two through four and 
complained of pain and numbness thereafter.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In addition, the VCAA and the 
regulations implementing it provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

In addition, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  By inference pertinent requirements apply 
to a claim seeking benefits under 38 U.S.C.A. § 1151.

With regard to the issue on appeal, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA and the implementing regulations.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to her 
claim. 

In a statement received by the RO in December 2002, the 
veteran reported that she had received treatment for her left 
foot disability at the Loma Linda, California, Milwaukee, 
Wisconsin and Long Beach, California VA Medical Center 
(VAMCs), and the Mission Valley VA Outpatient Clinic in San 
Diego, California.  Records also show that the veteran has 
been seen at the Salt Lake City, Utah VAMC and the VA 
Veterans Home in Chula Vista, California.  There is no 
indication that the RO requested copies of all of the 
veteran's pertinent treatment records from these VA 
facilities.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In addition, the Board notes that when a veteran suffers 
additional disability or death as the result of training, 
hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  For 38 U.S.C.A. § 1151 claims filed on or after 
October 1, 1997, as in this case, the veteran must show that 
the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.  In determining whether additional  
disability exists, VA compares the veteran's physical 
condition immediately prior to the surgery upon which the 
claim for benefits is based with the physical condition after 
the surgery.  38 C.F.R. § 3.361(b).  

In August 2002, the veteran's treating VA physician stated 
that the veteran "does have peripheral neuropathy and she 
has severe degenerative arthritis secondary to previous 
surgery and her previous hallux valgus and hammertoe 
deformities."  No reasons and bases for this opinion were 
provided.  In an October 2003 opinion, a VA examiner stated 
that the veteran's "left foot neuroma neuritis was not 
initially attributable to her left foot surgery in 1990."  
He provided reasons and bases for this opinion; however, he 
did not comment on the diagnosis of severe degenerative 
arthritis and its relationship, if any, to the veteran's 1990 
surgery. Therefore, additional examination is necessary in 
this case.

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the claim for 
compensation benefits for a disability of 
the left foot, pursuant to 38 U.S.C.A. § 
1151, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
she should submit any pertinent evidence 
in her possession.  The RO should also 
provide the veteran notice regarding the 
degree of disability and effective dates 
of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain copies of all 
outstanding, relevant VA treatment 
records from the Salt Lake City, Loma 
Linda, Milwaukee and Long Beach VAMCs, 
the Mission Valley VA Outpatient Clinic, 
and the VA Veterans Home in Chula Vista.

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so advise her and her 
representative and ask them to submit the 
outstanding evidence. 

3.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
examination by an orthopedic specialist 
to ascertain whether she has any 
additional orthopedic left foot 
disability (specifically to include 
degenerative arthritis) as a result of 
the surgery performed at a VA medical 
center in September 1990.  The veteran's 
claims file must be reviewed by the 
examiner.  The examination should include 
any indicated tests or studies.  Clinical 
findings must be described in detail.  
The examiner should review the medical 
records associated with the September 
1990 left foot surgery (as well as those 
preceding and subsequent to the surgery) 
and answer the following questions: 

(1) Does the veteran have additional 
orthopedic left foot disability following 
(resulting from) the September 1990 VA 
surgery? If so identify the additional 
disability. 

(2) If the response to (1) is yes, the 
examiner should further indicate whether 
such additional disability (a) was caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination; or (b) is due to an event 
not reasonably foreseeable.  The examiner 
must explain the rationale for all 
opinions given.  

4.  The RO should then review this claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


